DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the clause “depositing into a cavity of the…structure has” should end with “a proximal end and a distal end” , “proximal and distal ends”, or another grammatically accurate version.  
Claims 6, 7, and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 11 is objected to because of the following informalities:  “Error!...not found”.  
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,197,946.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for engineering vascularized bone tissue, comprising providing a three-dimensional (3D) cell growth medium comprising a plurality of hydrogel particles and a liquid cell culture medium, wherein the hydrogel particles are swelled with the liquid cell culture medium to form a granular gel, wherein the three-dimensional cell growth medium has a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of a shear stress greater than the yield stress; depositing into the granular gel a biocompatible support scaffold comprising decellularized bone; depositing into a cavity of the support scaffold a vascular structure capable of supporting blood flow, wherein the vascular structure has a proximal and distal end; depositing into the granular gel a cellular component, wherein the cellular component comprises one or more stem cells or progenitor cells capable of forming tissue in the support scaffold, wherein the cellular component is positioned in the support scaffold, or between the support scaffold and the vascular structure; depositing into the granular gel one or more angiogenic growth factors at locations to promote angiogenesis and vasculogenesis in the support scaffold; attaching a flow device to the proximal end of the vascular structure; and flowing through the vascular structure a blood-like media sufficient to support tissue growth.  The ‘946 patent further recites that the biocompatible support scaffold comprises decellularized bone, and therefore anticipates the present claims.  Therefore the claims are not patentably distinct.

Citation of Relevant Art
Keselowsky (US 2018/0258382)
Keselowsky teaches method of cell culturing wherein:
a 3D cell growth medium comprises a granular gel material (title; abstract), and “a scaffold or other suitable structure on which a plurality of cells is disposed” (para.0057; see paras.0122, 0128),
hydrogel particles comprise about 0.5 to 1% by weight of the medium, and are between about 0.1 and 100 µm when swollen, e.g., 10 µm (paras.0040-42, 0077),
the cell growth medium is a “yield stress material” that turns to liquid-like phase upon shear stress above about 20 Pa (para.0060; see para.0033-34, 0036, 0043-51, 0055, 0122-24),
constructing a bone replacement by providing hydroxyapatite based matrices and vascular endothelial growth factor (paras.0139-42), 
using perfusion tubing or “dispensers and outlets for adding or removing materials from the chamber/container, such as for adding or removing fluids” within the medium (para.0036; see paras. 0078-79, 0085, 0106, 0108), 
wherein a 3D printing equipment “prints” a 3D cell culture by depositing cells at particular locations within the growth medium, and 
applying nutrients to the growth medium (title; abstract; paras. 0005-07, 0011, 0018, 0030, 0034, 0040-48, 0058-60, 0068-69,  0077-79, 0084-86, 0089, 0102, 0105-06, 0112-14, 0128-32, 0135, 0139-42; Figs. 2,7, 9, and accompanying text).  
The perfusion tubing or “dispensers and outlets for adding or removing materials from the chamber/container, such as for adding or removing fluids” within the medium (para.0036; see paras. 0078-79, 0085, 0106, 0108) is a “vascular structure capable of supporting blood flow” with the proximal and distal ends.  
Keselowsky teaches forming “entire vascular network… from human aortic endothelial cells  (HAECs), written into granular gel medium permeated with cell growth media” (para.0114; see Fig. 9), and providing growth factors (paras.0102, 0135, 0141-42).  The cells “may be arranged in shapes such as embryoid or organoid bodies, tubes, cylinders, toroids, hierarchically branched vessel networks, high aspect ratio objects, thin closed shells, or other complex shapes which may correspond to geometries of tissues, vessels or other biological structures” (para.0053). 
Keselowsky does not specifically teach depositing stem cells or progenitor cells into the granular gel, positioning them in the scaffold or between the support scaffold or the hydroxyapatite matrix and the vascular structure or perfusion tubing, and flowing through the vascular structure a blood-like media sufficient to support tissue growth.  

Ling (US 2015/0343117) 
Ling teaches form bone grafting material by culturing human mesenchymal stromal cells on a bone scaffold comprising hydroxyapatite, and then “continuously providing a mineralization perfusion fluid flow through the scaffold at a flow rate to provide dynamic intrafibrillar mineralization of the scaffold” (abstract; Figs. 7A-8 and accompanying text; see title; abstract; paras. 0007-08, 0029-38, 0046-47, 0050-53, 0060-65, 0068-69, 0073; Figs. 1, 6, and accompanying text; claims 1-16).  The perfusion fluid includes oxygen (abstract; para.0063).  “Continuously providing a mineralization perfusion fluid flow through the scaffold” would position the stem or progenitor cells into the scaffold.  Ling teaches decellularization of the bone grafting material “to create an acellular bone grafting material” (para.0069), and that bone comprises hydroxyapatite (paras. 0071-72).

Pedrozo (US 2006/0149362)
Pedrozo teaches orthopedic implant for vascularization, comprising a hollow support structure having a passageway with a proximal and distal openings, and a synthetic vascular graft is received therein (title; abstract; see paras. 0010, 0013-14, 0028-29, 0032, 0034-37, 0052-56; Figs. 9-11 and accompanying text).  The vascular graft includes a venous tube and an arterial tube which upon implantation are sealed to the native artery and vein within the bone (pars.0054-56).  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615